Citation Nr: 0019162	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-28 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
paranoid-type schizophrenia, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for trench feet 
with frozen foot residuals, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased disability evaluation for a 
duodenal ulcer, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable disability evaluation for 
left ear non-suppurative otitis media.  

5.  Entitlement to a compensable disability evaluation for 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The veteran and [redacted] 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which, in pertinent part, recharacterized the veteran's 
service-connected bilateral foot disorder as trench feet with 
frozen foot residuals; assigned a 30 percent evaluation for 
that disability; and denied increased evaluations for his 
service-connected paranoid-type schizophrenia, duodenal 
ulcer, left non-suppurative otitis media, and malaria.  In 
June 1995, the veteran submitted a notice of disagreement.  
In July 1995, the RO issued a statement of the case to the 
veteran and his accredited representative.  In September 
1995, the veteran submitted a substantive appeal.  In 
September 1995, the RO, in pertinent part, determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for degenerative joint 
disease of the spine and denied the claim.  In October 1995, 
the veteran submitted a notice of disagreement with the 
denial of service connection for degenerative joint disease 
of the spine.  In October 1996, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In June 1999, the Board remanded the veteran's 
claims to the RO for additional action.  The veteran has been 
represented throughout this appeal by the American Legion.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his psychiatric disability and 
malaria to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1999).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The November 1996 amendment to the regulations applicable 
to the evaluation of paranoid-type schizophrenia made no 
substantive changes which would alter the outcome of the 
veteran's claim.  

2.  The veteran's paranoid-type schizophrenia has been shown 
to be productive of no more than minimal psychiatric 
symptoms.  
3.  The August 1996 amendment to 38 C.F.R. §§ 4.88, 4.88b, 
Diagnostic Code 6302 made no substantive changes which would 
alter the outcome of the veteran's claim.  

4.  The veteran last objectively manifested malarial 
symptomatology in the 1940's during active service.  He has 
been shown by competent evidence to exhibit no chronic 
malarial residuals or other chronic disability associated 
with malaria.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for paranoid-type schizophrenia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (1999).  

2.  The criteria for a compensable disability evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  

I.  Psychiatric Disability

A.  Historical Review

At his September 1945 physical examination for service 
separation, the veteran was 


diagnosed with a moderate non-transient anxiety reaction.  In 
November 1945, the VA established service connection for 
combat anxiety neurosis and assigned a 50 percent evaluation 
for that disability.  In September 1946, the VA 
recharacterized the veteran's service-connected psychiatric 
disability as an anxiety-type psychoneurosis and assigned a 
50 percent evaluation for that disability.  

The report of an April 1948 VA psychiatric evaluation notes 
that the veteran was diagnosed with a mild paranoid-type 
schizophrenic reaction.  In August 1948, the VA 
recharacterized the veteran's service-connected psychiatric 
disability as a paranoid schizophrenic reaction and assigned 
a 30 percent evaluation for that disability.  

The report of a June 1956 VA examination for compensation 
purposes conveys that the veteran's paranoid-type 
schizophrenic reaction was in partial remission.  In July 
1956, the VA reduced the evaluation for the veteran's 
psychiatric disability from 30 to 10 percent.  

The report of a March 1976 VA examination for compensation 
purposes indicates that the veteran's psychiatric disability 
was found to be productive of marked impairment.  In April 
1976, the VA recharacterized the veteran's psychiatric 
disability as paranoid-type schizophrenia and assigned a 50 
percent evaluation for that disability.  

The report of an August 1986 VA examination for compensation 
purposes notes that the veteran complained of occasional 
auditory hallucinations and exhibited essentially no 
psychotic symptoms.  The veteran was diagnosed with 
questionable chronic paranoid-type schizophrenia in fair 
remission.  In September 1986, the RO reduced the evaluation 
for the veteran's psychiatric disability from 50 to 30 
percent.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  On and before November 
6, 1996, the rating schedule directed that a 30 percent 
disability evaluation was warranted for paranoid-type 
schizophrenia with definite impairment of social and 
industrial adaptability.  A 50 percent evaluation required 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including paranoid-type 
schizophrenia.  Under the amended rating schedule, a 30 
percent disability evaluation is warranted for 
paranoid-schizophrenia which is productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although the individual is generally 
functioning satisfactorily with routine behavior and normal 
self-care and conversation) due to symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9203 (1999).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

In a precedent opinion dated April 10, 2000, the General 
Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the veteran.  If so, the retroactive application 
of the amended regulation is governed by 38 U.S.C.A. 
§ 5110(g) (West 1991 & Supp. 1999) which provides that the VA 
may award an increased evaluation based on a change in the 
regulation retroactive to, but no earlier than, the effective 
date of the amended regulation.  In such situations, the 
Board should apply the prior version of the regulation for 
the period prior to the amendment and utilize the amended 
regulation for the period on and after the effective date.  
VAOPGPREC 3-2000 (Apr. 10, 2000).  The November 1996 
amendment made no substantive changes which would alter the 
outcome of the veteran's claim.  Neither version of the 
rating schedule is more favorable to outcome of the veteran's 
claim.  

At a February 1995 VA examination for compensation purposes, 
the veteran complained of occasional anxiety and a fear of 
going out of his house.  He denied experiencing any psychotic 
symptoms or receiving any current psychiatric treatment.  On 
examination, the veteran was oriented times three and 
maintained good eye contact.  He exhibited a somewhat blunted 
affect; a somewhat depressed mood; and normal, relevant, and 
coherent speech.  The veteran was diagnosed with 
residual-type schizophrenia by history with no active 
symptoms.  

At the hearing on appeal, the veteran testified that he was 
depressed and probably bothered by crowds.  He stated that he 
had not worked since 1965 due to a neck disability.  He was 
unable to specify any recent psychiatric treatment.  

In an April 1997 written statement, the veteran advanced that 
his testimony at the hearing on appeal revealed "a very 
stereotyped speech, impaired judgment, impaired abstract 
thinking, difficulty in understanding very easy everyday 
questions and impairment of memory."  The veteran advanced 
that his testimony "clearly indicates that his disability ... 
should be increased to 50%."  

The veteran's service-connected psychiatric disability has 
been repeatedly shown to be manifested by relatively minimal 
symptoms.  The report of the February 1995 VA examination for 
compensation purposes conveys that the veteran denied both 
experiencing any psychotic symptoms and receiving any ongoing 
psychiatric treatment.  Such findings do not establish that 
the veteran's service-connected psychiatric disability is 
productive of more than occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  While the veteran avers that his actual conduct at 
the hearing on appeal supports assignment of a 50 percent 
evaluation, the Board finds that the opinions of competent 
medical professionals as to the veteran's psychiatric 
disability are more probative than the veteran's lay 
interpretation of his own conduct on a single occasion.  
Similarly, the evidence establishes that the disorder does 
not approximate considerable impairment.  Therefore, there is 
no more than definite impairment.  See Drosky v. Brown, 10 
Vet. App. 251 (1997) which defines definite.  (The Board 
accepts the definition provided by the Court over the 
definition provided by VA.)  Therefore, the Board concludes 
that the current 30 percent evaluation adequately reflects 
the veteran's psychiatric disability picture.  


II.  Malaria

A.  Historical Review 

The veteran's service medical records indicate that he was 
diagnosed with malaria.  The report of the veteran's 
September 1945 physical examination for service separation 
relates that his last malarial treatment was in July 1943.  
In November 1945, the VA established service connection for 
malaria and assigned a noncompensable evaluation for that 
disability.  

B.  Increased Evaluation  

On and before August 29, 1996, the rating schedule directed 
that a 10 percent disability evaluation was warranted for 
malaria which had been recently active with one relapse in 
the preceding year or for old cases of malaria with moderate 
disability.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).  
After malaria had been identified by clinical and laboratory 
methods or by clinical methods alone where the disease was 
endemic, determinations as to residual disability were to be 
based upon the clinical course of the disease, the frequency 
and severity of recurrences, and the necessity for and the 
reaction to medication rather than the presence or absence of 
parasites.  When there were relapses following the initial 
course of treatment, further relapses were to be expected and 
for some time the veteran was to be given the benefit of the 
doubt as to unexplained fever of short duration which is 
controlled by medication specific for treatment of malaria.  
38 C.F.R. § 4.88 (1996).  

On August 30, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
infectious disabilities including malaria.  Under the amended 
rating schedule, a 100 percent evaluation is warranted for 
active malaria.  Chronic malarial residuals such as liver or 
spleen damage are to be evaluated under criteria for the 
appropriate system.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (1999).  The August 1996 
amendment made no substantive changes which would alter the 
outcome of the veteran's claim.  Neither version of the 
rating schedule is more favorable to outcome of the veteran's 
claim.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

At an August 1990 VA examination for compensation purposes, 
the veteran reported that he had malaria in 1941.  He denied 
any current "problems" with malaria.  A diagnosis of 
"malaria by history" was advanced.  

At a January 1994 VA examination for compensation purposes, 
the veteran reported that he "still gets an occasional 
attack of malaria during the months of September and 
October."  He denied any malarial attacks during the 
preceding two years.  The veteran was diagnosed with 
"malaria-under control at this time."  

At the hearing on appeal, the veteran testified that he 
annually developed malarial symptoms in November and 
December.  He stated that: he had not been hospitalized for 
malaria since 1988; he had been treated repeatedly for a 
fever which he believed to be malarial in nature; and he 
believed that his malarial symptomatology included stomach 
complaints and headaches.  He was unable to recall being 
found to exhibit any splenic abnormalities.  

A longitudinal review of the record indicates that the 
veteran last objectively exhibited malarial symptoms in the 
1940's during active service.  The veteran has testified that 
he suffers annual episodes of malarial fever.  While the 
veteran is competent to report that he is worse, the opinions 
of competent professionals are more probative than his own 
lay statement.  Examining VA physicians have identified no 
recent malarial symptoms.  There is no evidence of fever 
controlled by medication specific to malarial treatment.  The 
Board observes that the most recent clinical documentation of 
record shows no current malaria-related disability or chronic 
residuals thereof.  In light of such findings, the Board 
concludes that a compensable evaluation is not warranted for 
malaria.  


ORDER

An increased evaluation for paranoid-type schizophrenia is 
denied.  A compensable evaluation for malaria is denied.  


REMAND

The veteran asserts that the record supports assignment of 
increased evaluations for his bilateral trench foot with 
frozen foot residuals, duodenal ulcer, and left ear 
non-suppurative otitis media.  In August 1998, the Secretary 
of the VA amended the regulations applicable to the 
evaluation of cold injuries.  The amended regulation is found 
at 38 C.F.R. § 4.104, Diagnostic Code 7122 (1999).  The Board 
observes that the veteran's claim of entitlement to an 
evaluation in excess of 30 percent for his bilateral foot 
disability has not been reviewed by the RO under the new 
regulation.  

A July 1998 VA hospital summary reflects that the veteran was 
treated for gastrointestinal bleeding while hospitalized 
following bilateral total knee arthroplasty.  The veteran has 
not been afforded a VA examination for compensation purposes 
to ascertain the current nature and severity of his 
service-connected gastrointestinal disability.  Such an 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In October 1995, the veteran submitted a notice of 
disagreement with the denial of service connection for 
degenerative joint disease of the spine.  The RO did not 
subsequently issue a statement of the case to the veteran and 
his accredited representative which addressed that issue.  
The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his duodenal ulcer disability and left 
ear non-suppurative otitis media.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiner should express an opinion as to 
whether the veteran's current hearing 
loss disability, if any, is associated 
with his service-connected left ear 
disability.  The claims files, including 
a copy of this REMAND, should be made 
available to the examiner or examiners.  
The examination report should reflect 
that such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased compensation benefits will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should readjudicate the 
veteran's entitlement to increased 
evaluations for his duodenal ulcer 
disability, trench feet with frozen foot 
residuals, and left ear non-suppurative 
otitis media with express consideration 
of VAOPGPREC 3-2000 (Apr. 10, 2000).  

4.  The RO should issue a statement of 
the case to the veteran and his 
accredited representative which addresses 
the issue of the veteran's entitlement to 
service connection for degenerative joint 
disease of the spine.  The parties are 
informed that if there is an intent to 
appeal, there is an obligation to file an 
adequate and timely substantive appeal.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

